DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first vertical offset (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation of: “a first vertical offset defines a boundary between adjacent division block structures” is indefinite.
	Where is the first vertical offset and how it defines a boundary between adjacent division block structures?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8748970; hereinafter Lee) in view of Yun et al. (US 2017/0179025; hereinafter Yun).
Regarding claim 1, Lee discloses a method for forming a three-dimensional (3D) memory device, comprising:
forming a film stack (fig. 5) with a plurality of dielectric layer pairs on a substrate (e.g. not shown, fig. 1, column 2, line 55+);
forming a channel structure region C (fig. 5, column 3, lines 46-51) in the film stack including a plurality of channel structures (e.g. channel layers, column 3, lines 46-51); and
forming a first staircase structure (labeled fig. 5) in a first staircase region (labeled fig. 5) and a second staircase structure (labeled fig. 5) in a second staircase region (labeled fig. 5), each of the first staircase structure and the second staircase structure including a plurality of division block structures arranged along a first direction (labeled fig. 5);
each division block structure (labeled fig. 5) includes a plurality of staircases (fig. 5) arranged along a second direction that is different from the first direction (labeled fig. 5).

    PNG
    media_image1.png
    712
    975
    media_image1.png
    Greyscale

	Lee doesn’t disclose a first vertical offset defines a boundary between adjacent division block structures and each staircase including a plurality of steps arranged along the first direction.
However, Yun discloses a method for forming a device comprising:
forming a film stack with a plurality of dielectric layer pairs (e.g. white layers in fig. 1A) on a substrate 100 (fig. 1A);
wherein a first vertical offset (e.g. a top layer of the division block structure in fig. 1A) defines a boundary between adjacent division block structures (labeled fig. 1A), and each division block structure includes a plurality of staircases (labeled fig. 1A) arranged along a second direction (labeled fig. 1A) that is different from the first direction (labeled fig. 1A), each staircase including a plurality of steps (labeled fig. 1A) arranged along the first direction (labeled fig. 1A).

    PNG
    media_image2.png
    560
    846
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Lee by having a first vertical offset defines a boundary between adjacent division block structures and each staircase including a plurality of steps arranged along the first direction, as taught by Yun, in order to provide a different application, improve an efficiency and design flexibility in forming device structure.
Regarding claim 2, Lee discloses that the device further comprising a top select gate staircase structure including a number X2 (e.g. top staircase structure in fig. 5) of steps arranged along the second direction in the channel structure region C (fig. 5).
Regarding claim 3, Lee discloses forming the first staircase structure and the second staircase structure includes: forming a plurality of initial division step structures in the first staircase region and the second staircase region.  Lee doesn’t disclose each initial division step structure including the number X2 of steps arranged along the first direction, wherein each step includes a dielectric layer pair.
However, Yun discloses each initial division step structure including the number X2 of steps (fig. 1A) arranged along the first direction (labeled fig. 1A), wherein each step includes a dielectric layer pair (fig. 1A).  Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the method of Lee by having each initial division step structure including the number X2 of steps arranged along the first direction, wherein each step includes a dielectric layer pair, as taught by Yun, in order to provide a different application, improve an efficiency and design flexibility in forming device structure.
Regarding claim 5, Lee discloses that wherein forming the first staircase structure (labeled fig. 5) and the second staircase structure (labeled fig. 5) further includes:
forming a number X3 of staircases in each of the initial division step structures to form a number X1 of division block structures (labeled fig. 5) in each of the first staircase region (labeled fig. 5) and the second staircase region (labeled fig. 5).
Regarding claim 9, Lee discloses that wherein X1 is 3 and X2 is three (see labeled fig. 5).  It would have been obvious matter of design choice to form X1 is 2, since such a modification would have involved a mere change in the number of a component.  A change in number is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, any intervening claims and would be allowable if rewritten to overcome the 112 rejection as set forth in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894              

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894